DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment to the claims filed October 29, 2021 is acknowledged.  Claim 1 (currently amended) and claims 2-12 (previously presented) will be examined on the merits.  Claims 13-55 were previously canceled.  No claims have been withdrawn from consideration. 

Double Patenting
	Nonstatutory Obviousness-type Double Patenting Rejections
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 

3.	Claims 1-12 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13 of copending U.S. Patent Application 16/374752.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of copending U.S. Patent Application 16/374752 represent a species of overlapping scope to the current claims and thus anticipates the current claims.  Both sets of claims teach a blocked-cleavable primer for rhPCR comprising the structure 5’-A-B-C-D-E-3’, wherein A is optional and is a tail extension that is not complementary to a target, B is a sequence domain that is complementary to a target, C is a discrimination domain, D is a cleavage domain that, when hybridized to the target, is cleavable by RNase H2, and which comprises an RNA base, and E is a blocking domain that prevents extension of the primer.  While the claims of the ‘752 application teach a domain Z located between domains B and E that comprises domains C and D, the current claims also teach that domains C and D are located between domains B and E.  It is also noted that the claims of the ‘752 application teach an embodiment of wherein domain C may be located 5’ to domain D (see claim 2 of the ‘752 application), which is consistent with the relative location of domains C and D in claim 1 of the instant claims. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walder et al. (U.S. Patent Pub. No. 2009/0325169, cited on IDS of 4/10/2019). 
With regard to claim 1, Walder teaches a blocked-cleavable primer for RNase H2-dependent PCR (rhPCR) (primers are provided for a hot start PCR assay wherein modified oligonucleotide primers are unable to participate in the amplification reaction until it hybridizes to a complementary nucleic acid sequence and is cleaved to generate a functional 3’ end, see Abstract, paragraph 27, lines 1-16 and paragraph 116, lines 1-17), the primer comprising:
5’-A-B-C-D-E-3’ (see blocked primer depicted in Figure 18)
wherein

B is a sequence domain that is complementary to a target (the primer is activated after it hybridizes to a nucleic acid of interest, paragraph 116, lines 12-14 and Figure 18, top);
C is a discrimination domain (correct hybridization of the primer to the sequence of interest is required for the cleavage reaction to occur, and therefore a region near the cleavage site must be hybridized correctly to allow cleavage and subsequence primer extension from the discrimination site, for it the primer hybridizes incorrectly, such as at an mismatched site, cleavage is inhibited when reaction conditions are optimized, paragraph 133, lines 1-19; also see paragraphs 97 and 102 regarding enhancing discrimination to detect variant alleles and SNPs using the blocked-cleavable primers), and
D is a cleavage domain that, when hybridized to the target, is cleavable by
RNase H2, and which comprises an RNA base (the oligonucleotide primer has a cleavage domain that is recognized and cleaved by a sequence specific nicking agent or nicking enzyme, and is located one to about 15 bases from the 3’ end of the primer, paragraph 102, lines 1-16 and paragraph 131, lines 1-14; marked by X in Figure 18, top; the region comprising the cleavage domain may comprise a substrate for RNase H2 comprising one or more RNA residues, paragraph 103, lines 1-7, paragraph 104, lines 1-8 and paragraph 121, lines 1-6); and

With regard to claims 2-4 and 12, Walder teaches a blocked-cleavable primer wherein the RNA base is separated from the discrimination domain by one base position, wherein the RNA base is within the discrimination domain, or wherein the RNA base is adjacent to the discrimination domain, or wherein the discrimination domain C comprises or overlaps with the cleavage domain D (a region 5’ or 3’ to the cleavage site comprising the one or more RNA bases must be hybridized correctly to allow cleavage and subsequence primer extension from the discrimination site, for if the primer hybridizes incorrectly, such as at a mismatched site, cleavage is inhibited when reaction conditions are optimized, wherein the primers may be modified at positions flanking the cleavage site to provide enhanced discrimination of variant alleles, and wherein the region comprising the cleavage domain or sequences flanking it may include a moiety that enhances discrimination, and thus the cleavage site comprising the one or more RNA bases and discrimination domains may be near or adjacent to one another or may overlap, paragraph 34, lines 1-6, paragraph 102, lines 1-16 and paragraph 133, lines 1-19). 
With regard to claims 5, Walder teaches a blocked-cleavable primer wherein D is comprised of 1-3 RNA bases (the region comprising the cleavage domain may comprise a sequence cleavable by RNase H2 comprising a single RNA residue, or a sequence of contiguously linked RNA residues, paragraph 104, lines 1-8 and paragraph 121, lines 1-6). 

With regard to claims 7 and 8, Walder teaches a blocked-cleavable primer wherein a sequence flanking the cleavage domain D contains one or more internucleoside linkages resistant to nuclease cleavage, wherein the one or more internucleoside linkages resistant to nuclease cleavage is a phosphorothioate linkage (the primers may be modified to inhibit undesired cleavage reactions by single-stranded ribonucleases, such as at positions other than the 5’ phosphate of an RNA residue cleaved by RNase H2, and may comprise addition of a phorphorothioate linkage to replace the phosphate 3’ to an RNA residue, paragraph 33, lines 1-23 and paragraph 126, lines 6-14). 
With regard to claim 9, Walder teaches a blocked-cleavable primer wherein the 3' oxygen atom of at least one of the RNA residues is substituted with an amino group, a thiol group, or a methylene group (another example of modifications that may be used to suppress cleavage by single-stranded ribonucleases include substitution of the 5’ oxygen of the atom of the adjacent residue, and thus 3’ to the RNA base, with an amino group, a thiol group or a methylene group, paragraph 126, lines 1-6). 
With regard to claim 10, Walder teaches a blocked-cleavable primer wherein the blocking domain is attached to the 3'-terminal nucleotide of the primer (blocking groups, . 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walder et al. (U.S. Patent Pub. No. 2009/0325169, cited on IDS of 4/10/2019) in view of Loehrlein et al. (U.S. Patent Pub. No. 2002/0160361). 
Walder teaches the limitations of claims 1-10 and 12, as discussed above.  However, Walder does not teach a blocked-cleavable primer wherein A is comprised of a region that is identical to a universal forward primer and optionally a probe binding domain.
	Loehrlein teaches methods and compositions for gene expression analysis and gene expression profiling comprising amplifying a plurality of cDNA target sequences using a plurality of target-specific primers and one or more universal primers (see Abstract and paragraph 5, lines 1-13).  Loehrlein further teaches that the target-specific primers comprise a first sequence within a 3’ region derived from a target gene of interest and thus capable of binding to the target sequence, and a second sequence that is complementary to a universal primer and is in the 5’ region of the primer, wherein the universal primers are used to initiate polymerization of a target-specific amplified product (paragraph 6, lines 1-12, paragraph 1-18 and Figures 1-3).  In addition, Loehrlein teaches that a blocking group may be comprised at the 3’ end of an amplification primer such that the primer cannot be extended by a DNA polymerase (paragraph 39, lines 1-5 and paragraph 144, lines 1-15).  
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods of Walder and Loehrlein since both references teach methods for amplification of nucleic acid target sequences using pairs of oligonucleotide primers, including primers . 

Response to Arguments
11.	Applicant's arguments filed October 29, 2021 have been fully considered but they are not persuasive. 
	Applicant argues that the objection to claims 1-12 because the term “rhPCR” is not defined in the first appearance of the term in the claims should be withdrawn since 
Applicant then argues that the rejection of claims 1-10 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Walder et al. (U.S. Patent Pub. No. 2009/0325169, cited on IDS of 4/10/2019) should be withdrawn since Walder fails to disclose each of every element of the claimed invention.  In particular, Applicant argues that Walder does not teach a blocked cleavable primer comprising a Z region which comprises both a discrimination domain and a cleavage domain.  The examiner asserts that the term “discrimination domain” as defined in the specification can be the same or different as the cleavage domain, and is the position of the potential mutation site, as the RNase H2 enzyme will only cleave at the cleavage site if the criteria at the discrimination domain are met, as taught in one embodiment wherein the enzyme will cleave or not cleave a double-stranded target at the RNA residue (cleavage domain) depending on whether a mutation exists at the discrimination domain (see specification, paragraph 82).  Based on this definition, the examiner now points to the definition of the term “cleavage domain” as taught by Walder which refers to a region located between the 5’ and 3’ end of a primer that is recognized by a cleavage compound such as a cleavage enzyme, that will cleave the primer, and is designed such that the primer is cleaved only when it is hybridized to a complementary nucleic acid sequence, but will not be cleaved when it is single-stranded, wherein the cleavage domain or sequences flanking it may include a moiety that a) prevents or inhibits the extension or ligation of a primer by a polymerase or ligase, b) enhances discrimination to detect variant alleles, or c) suppresses undesired cleavage reactions…one or more such moieties may be included in the or the sequences flanking it” (last sentence of paragraph 102, emphasis added), with regard to moieties that are useful to enhance discrimination by the cleavage enzyme or a polymerase/ligase, and thus Walder teaches the equivalent of the Z domain of the blocked-cleavable primer as currently claimed.  Therefore, the rejection of claims 1-10 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Walder is maintained. 
Applicant then argues that the rejection of claim 11 under 35 U.S.C. § 103(a) over Walder et al. (U.S. Patent Pub. No. 2009/0325169) in view of Loehrlein et al. (U.S. Patent Pub. No. 2002/0160361) should be withdrawn since the combination of the prior art references fails to disclose all the claim limitations.  In particular, Applicant argues that neither Walder nor Loehrlein teach or suggest a blocked-cleavable primer with both a discrimination domain and a cleavage domain, as Walder is silent regarding a discrimination domain, and Loehrlein fails to cure this deficiency of Walder.  Applicant further argues that a person of ordinary skill in the art would have lacked both the motivation to combine the two references and a reasonable expectation of success in 
	Finally, Applicant acknowledges that the provisional rejection of claims 1-12 under the judicially created doctrine of obviousness-type double patenting over claims 1-13 of co-pending U.S. Application No. 16/374,752 will be addressed upon notification that the rejection has been made non-provisional, all other conditions for patentability have been met, and the instant claims are otherwise in condition for allowance.  Therefore, the rejection is maintained. 

Summary
12.	Claims 1-12 are rejected over the prior art.  No claims are free of the prior art.  In addition, claims 1-12 are provisionally rejected on the grounds of nonstatutory obviousness-type double patenting, as discussed above. 

Conclusion
13.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/David C Thomas/
Primary Examiner, Art Unit 1637